362 U.S. 456 (1960)
PHILLIPS
v.
NEW YORK.
No. 497.
Supreme Court of United States.
Argued April 18, 1960.
Decided April 25, 1960.
CERTIORARI TO THE COURT OF APPEALS OF NEW YORK.
Henry W. Schober argued the cause for petitioner. With him on the brief were Anthony T. Antinozzi and Frank A. Fritz, Jr.
Joseph I. Heneghan argued the cause for respondent. With him on the brief was Manuel W. Levine.
PER CURIAM.
After hearing oral argument and fully examining the record which was only partially set forth in the petition for certiorari, we conclude that the totality of circumstances as the record makes them manifest did not warrant bringing the case here. Accordingly, the writ is dismissed as improvidently granted.